Title: To Thomas Jefferson from C. W. F. Dumas, 7 August 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


          
            
              Monsieur
            
            Lahaie 7e. Août 1788
          
          En réponse aux 3 honorées vôtres du 30 et 31 du passé, j’ai écrit à Mr. Luzac, pour qu’il expédie sans faute dès demain, selon les ordres de Votre Excellence, et à l’adresse indiquée, de Mr. le Comte Diodati, 2 Exemplaires de sa Gazette et Supplément, à commencer par les feuilles du 25 Juillet et suivantes, que je dois supposer vous manquer, et la suite chaque jour de Poste, jusqu’à la levée de l’Interdit.
          J’ai envoyé au même ami l’Article qu’il s’agit d’insérer. Ce sera, quant à l’accession de N. Hampshire et aux bonnes dispositions de la Virginie, une répétition bien agréable de ce que j’avois fait insérer dans son Supplément LXII du 1er. Août, et, quant à Mr. Adams, un régal à tous ceux qui s’intéressent à sa relation officielle et personnelle avec ce pays. Je ne puis vous en promettre autant  de la part des Anglois et de leurs Partisans; mais je pense, Monsieur, que vous vous en consolerez hautement; comme moi in petto ici, où les Etats-Unis ne sont pas plus aimés que leur serviteur, à qui les griffes, pierres, massues et canaux, dont on dispose à plaisir, en imposent.
          V.E. aura déjà appris le combat naval qui a eu lieu le 17 Juillet entre les Suédois et les Russes. La Victoire que les premiers s’attribuent, quoique moins signalée que celle de Kinburn, lui servira peut-être de contrepoids, surtout s’il est vrai, comme on le débite, qu’une autre Puissance deça la Baltique va fortifier la diversion par 60 m[ille] h[ommes]. Mais dans ce cas la paix avec les Turcs devient probable, et la Guerre ailleurs.—Je pense comme V.E. que cela ne peut guere manquer; et par conséquent j’embrasse avec joie l’espoir que me fait concevoir la Ligne de bonne augure où V.E. m’apprend, que les affaires internes de notre Alliée ont l’air de s’arranger paisiblement; car sa considération et son influence externe en ont grand besoin.
          Nous allons allumer les bougies pour illuminer l’anniversaire de Madame la Princesse. La poudre prodiguée depuis l’aube de ce jour eût suffi à notre Paul Jones à prendre Constantinople. J’en ai la tête fêlée. De Votre Excellence le très respectueux très obeissant & humble serviteur,
          
            C W F Dumas
          
        